Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 033-13481 811-05118 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No . 31 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No . 83 Principal Life Insurance Company Variable Life Separate Account (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code Sarah J. Pitts Principal Life Insurance Company The Principal Financial Group Des Moines, Iowa 50392-0300 Telephone Number, Including Area Code: (515) 248-3259 (Name and Address of Agent for Service) Please send copies of all communications to John W. Blouch, Esq. Dykema Gossett PLLC Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 Principal Flexible Variable Life (Title of Securities Being Registered) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 X on May 1, 2009 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. PRINCIPAL FLEXIBLE VARIABLE LIFE FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY Issued by Principal Life Insurance Company (the Company) through its Principal Life Insurance Company Variable Life Separate Account This prospectus is dated May 1, 2009. The Company no longer offers or issues the Policy. This Prospectus is only for the use of current Policy owners. This prospectus provides information about the Policy and is accompanied by current prospectuses for the underlying mutual funds that are available as investment options under the Policy. Please read these prospectuses carefully and keep them for future reference. The Securities and Exchange Commission (SEC) has not approved or disapproved this security or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Not all the benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. No person is authorized to give any information or to make any representation in connection with this Policy other than those contained in this prospectus. TABLE OF CONTENTS SUMMARY: BENEFITS AND RISKS 4 Policy Benefits 4 Policy Risks 5 SUMMARY: FEE TABLES 7 GLOSSARY 10 CORPORATE ORGANIZATION AND OPERATION 12 CHARGES AND DEDUCTIONS 13 Premium Expense Charge 13 Surrender Charge 13 Monthly Deduction 19 Underlying Mutual Fund Charges 20 GENERAL DESCRIPTION OF THE POLICY 20 The Contract 20 Rights Under the Policy 20 Policy Limitations 21 Optional Insurance Benefits 21 Reservations of Rights 23 Right to Exchange Policy 23 Suicide 23 Delay of Payments or Transfers 23 PREMIUMS 24 Payment of Premiums 24 Premiums Affecting Guarantee Provisions 24 Premium Limitations 24 Allocation of Premiums 24 DEATH BENEFITS AND POLICY VALUES 26 Death Proceeds 26 Death Benefit Option 27 Change in Death Benefit Option 27 IRS Definition of Life Insurance 28 Maturity Proceeds 28 Adjustment Options 28 Policy Values 29 SURRENDERS AND PARTIAL SURRENDERS 30 Surrenders 30 Examination Offer (Free-Look Provision) 30 LOANS 31 Policy Loans 31 Loan Account 31 Loan Payments 31 POLICY TERMINATION AND REINSTATEMENT 32 TAX ISSUES RELATED TO THE POLICY 34 2 Principal Flex Variable Life 1-800-247-9988 GENERAL PROVISIONS 36 Frequent Trading and Market-Timing (Abusive Trading Practices) 36 Purchase Procedures 37 Distribution of the Policy 38 Payments to Financial Intermediaries 38 Service Arrangements and Compensation 38 Statement of Values 38 Services Available via the Internet and Telephone 39 Misstatement of Age or Gender 39 Non-Participating Policy 39 Incontestability 39 Independent Registered Public Accounting Firm 40 LEGAL PROCEEDINGS 40 TABLE OF SEPARATE ACCOUNT DIVISIONS 41 ADDITIONAL INFORMATION 51 Principal Flex Variable Life 3 www.principal.com SUMMARY: BENEFITS AND RISKS This prospectus describes an individual flexible premium variable universal life insurance policy offered by the Company. This is a brief summary of the Policys features. More detailed information follows later in this prospectus. POLICY BENEFITS Death Benefits and Proceeds The Company guarantees to pay a death benefit for as long as the Policy is in force. The death proceeds are paid to the beneficiary(ies) when the insured dies. Death proceeds are calculated as of the date of death of the insured. The amount of the death proceeds is: the death benefit plus interest (as explained in DEATH BENEFITS AND POLICY VALUES - Death Proceeds); minus loan indebtedness; minus any overdue monthly policy charges (Overdue monthly policy charges arise when a Policy is in a grace period and the net surrender value is insufficient to cover the sum of the cost of insurance and of additional benefits provided by any rider plus other Policy charges.) plus proceeds from any benefit rider on the life of the insured. Death proceeds are paid in cash or applied under a benefit payment option. The Policy provides for two death benefit options. A death benefit option is elected on the application. Subject to certain conditions, the death benefit option may be changed after the Policy has been issued. Premium Payment Flexibility You may choose the amount and frequency of premium payments (subject to certain limitations). Policy Values The policy value reflects your premium payments, partial surrenders, policy loans, unpaid loan interest policy expenses, interest credited and/or investment experience of the divisions. There is no guaranteed minimum division value. Policy Loans A loan may be taken using the Policy as collateral. The maximum loan amount is 90% of the net surrender value. Full Surrender The Policy may be surrendered and any net surrender value paid to the owner. If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. Partial Surrender On or after the first policy anniversary, a Policy may be partially surrendered and the proceeds paid to the owner. The surrender charge does not apply to partial surrenders. A transaction fee of the lesser of $25 or 2% of the amount surrendered is imposed. The minimum amount of a partial surrender is $500. Adjustment Options The face amount may be increased or decreased unless the Policy is in a grace period or if monthly policy charges are being waived under a rider. Face Amount Increase The minimum amount of an increase is $5,000 and is subject to our underwriting guidelines in effect at the time the increase is requested. Face Amount Decrease 4 SUMMARY: BENEFITS AND RISKS Principal Flex Variable Life 1-800-247-9988 On or after the first policy anniversary, a decrease in face amount may be requested if the request does not decrease the policy face amount below $25,000. Maturity Proceeds If the insured is living on the maturity date, we will pay the owner an amount equal to the net surrender value unless the Extended Coverage rider is in effect. Maturity proceeds are paid in cash lump sum or applied under a benefit payment option. The Policy terminates on the maturity date. POLICY RISKS Risks of Poor Investment Performance Policy charges and surrender charges are among the reasons why the Policy is not intended to be a short-term savings vehicle. It is possible that investment performance could cause a loss of the entire amount allocated to the divisions. Without additional premium payments or a death benefit guarantee rider, it is possible that no death benefit would be paid upon the insureds death. NOTE: Each division invests in a corresponding underlying mutual fund. The underlying mutual funds are NOT available to the general public directly but are available only as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies and qualified plans. Some of the underlying mutual funds have been established by investment advisers that manage publicly traded mutual funds having similar names and investment objectives. While some of the underlying mutual funds may be similar to, and may in fact be modeled after publicly traded mutual funds, the underlying mutual funds are not otherwise directly related to any publicly traded mutual fund. Consequently, the investment performance of publicly traded mutual funds and of any underlying mutual fund may differ substantially. Policy Termination (Lapse) On an ongoing basis, the Policys net surrender value must be sufficient to cover the monthly policy charges and any loan indebtedness. It is possible that poor investment performance could cause the Policy to lapse unless additional premiums are paid. Partial surrenders or policy loans may increase the risk of lapse because the amount of either or both is not available to generate investment return or pay for policy charges. When the Policy lapses, it terminates with no value and no longer provides any life insurance benefit upon the death of the insured. During the first policy year, if the minimum required premium requirement is met the Policy will not terminate even if the Policys net surrender value is insufficient to cover the monthly policy charge. Limitations on Access to Surrender Value Partial Surrender Two partial surrenders may be made in a policy year. The minimum amount of a partial surrender is $500. The total of the amount(s) surrendered may not be greater than 50% of the current net surrender value. A transaction fee of the lesser of $25 or 2% of the amount surrendered is imposed. The death benefit will be reduced by the amount of the partial surrender and the transaction charge. Full Surrender If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. Surrender charges are calculated based on the number of years the Policy was in force. If you reinstate your Policy and then it is fully surrendered, a surrender charge may be imposed. The number of policy years is calculated from the original policy date through the surrender date - excluding the period during which the Policy was terminated. Adverse Tax Consequences A full surrender, cancellation of the Policy by lapse or the maturity of the Policy on its maturity date may have adverse tax consequences. If the amount received by the policy owner plus any loan indebtedness exceeds the premiums paid into the Policy, then the excess generally will be treated as taxable income. Principal Flex Variable Life POLICY BENEFITS 5 www.principal.com In certain employer-sponsored life insurance arrangements participants may be required to report for income tax purposes, one or more of the following: the value each year of the life insurance protection provided; an amount equal to any employer-paid premiums; or some or all of the amount by which the current value exceeds the employers interest in the Policy. Participants should consult with the sponsor or the administrator of the plan and/or with their personal tax or legal adviser to determine the tax consequences, if any, of their employer-sponsored life insurance arrangements. There are other tax issues to consider when you own a life insurance policy. These are described in more detail in TAX ISSUES RELATED TO THE POLICY. Risks of Underlying Mutual Funds A comprehensive discussion of the risks of each underlying mutual fund may be found in the underlying mutual funds prospectus. As with all mutual funds, as the value of an underlying mutual funds assets rise or fall, the funds share price changes. If you sell your units in a division (each of which invests in an underlying mutual fund) when their value is less than the price you paid, you will lose money. Equity Funds The biggest risk is that the funds returns may vary and you could lose money. The equity funds are each designed for long-term investors who can accept the risks of investing in a portfolio with significant common stock holdings. Common stocks tend to be more volatile than other investment choices. The value of an underlying mutual funds portfolio may decrease if the value of an individual company in the portfolio decreases. The value of an underlying mutual funds portfolio could also decrease if the stock market goes down. Income Funds A fundamental risk of fixed-income securities is that their value will fall if interest rates rise. Since the value of a fixed-income portfolio will generally decrease when interest rates rise, the underlying mutual funds share price may likewise decrease. Another fundamental risk associated with fixed-income securities is credit risk, which is the risk that an issuer will be unable to make principal and interest payments when due. International Funds The international underlying mutual funds have significant exposure to foreign markets. As a result, their returns and price per share may be affected to a large degree by fluctuations in currency exchange rates or political or economic conditions in a particular country. 6 POLICY BENEFITS Principal Flex Variable Life 1-800-247-9988 SUMMARY: FEE TABLES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Policy. The first table describes the fees and expenses that you will pay at the time that you buy or surrender the Policy. Transaction Fees Charge Charge is Deducted : Amount Deducted Maximum Sales Charge Imposed from each premium paid 5.00% of premium paid Taxes (federal, state and local) from each premium paid 2.00% of premium paid Maximum Deferred Surrender Charge* from proceeds upon full surrender of Policy or termination of Policy for insufficient value Guaranteed Minimum $1.20 per $1,000 of face amount Guaranteed Maximum $26.96 per $1,000 of face amount Current first year charge for a Representative insured (45- $5.01 per $1,000 of face amount year old male with a risk classification of preferred non- smoker) Transaction fee on partial surrenders from each partial surrender The lesser of $25 or 2% of the amount surrendered Transfer Fee upon each transfer after the fourth transfer in a policy year Guaranteed $25 per transfer Current None * Surrender charges decline over time. The next table describes the fees and expenses that you will pay periodically during the time that you own the Policy, not including underlying mutual fund fees and expenses. Periodic Charges Other Than Underlying Mutual Fund Operating Expenses When Charge Charge is Deducted Amount Deducted Cost of Insurance:* monthly Guaranteed Minimum Charge $0.06 per $1,000 of net amount at risk Guaranteed Maximum Charge $83.33 per $1,000 of net amount at risk Current first year charge for a Representative insured** $0.27 per $1,000 of net amount at risk Mortality and Expense Risk Charge monthly equivalent to: Current 0.75% of the policy value per year Administration Charge: monthly Principal Flex Variable Life SUMMARY: FEE TABLES 7 www.principal.com Guaranteed Maximum $5.00 per month Current $5.00 per month Net Policy Loan Charge Annually 2.0% of the loan balance per year (the difference (accrued daily) between the interest charged on the loan balance and the interest credited to the loan account) Periodic Charges Other Than Underlying Mutual Fund Operating Expenses When Charge Charge is Deducted Amount Deducted Optional Insurance Benefits*** Accelerated Benefit Rider annually 8.0% of death proceeds advanced per year Accidental Death Benefit Rider monthly Guaranteed Minimum $0.03 per $1,000 of rider benefit Guaranteed Maximum $0.14 per $1,000 of rider benefit Current charge for a Representative insured** $0.07 per $1,000 of rider benefit Children Term Rider monthly $0.40 per $1,000 of rider benefit Guaranteed Option Rider monthly Guaranteed Minimum $0.05 per $1,000 of rider benefit Guaranteed Maximum $0.17 per $1,000 of rider benefit Current charge for a Representative insured** N/A for a 45-year old (see Optional Insurance Bene- fits). Life Paid-Up Rider rider exercise date Guaranteed Minimum 3.5% of policy value Guaranteed Maximum 7.5% of policy value Current charge for a Representative insured** 3.5% of policy value Spouse Term Rider monthly Guaranteed Minimum $0.16 per $1,000 of rider benefit Guaranteed Maximum $1.80 per $1,000 of rider benefit Current charge for a Representative spouse**** $0.30 per $1,000 of rider benefit Waiver of Monthly Policy Charges Rider monthly Guaranteed Minimum $0.01 per $1,000 of net amount at risk Guaranteed Maximum $0.36 per $1,000 of net amount at risk Current charge for a Representative insured** $0.05 per $1,000 of net amount at risk * The cost of insurance rate at issue and for any underwritten face amount increase is based on the gender, issue age and age at adjustment, duration since issue and since adjustment, smoking status, and risk classification of the insured. The charge shown in the table may not be representative of the charge that a particular policy owner will pay. Typically, cost of insurance rates are lower for insureds who: are non-smokers; have a risk classi- fication of preferred; are younger; and are fully underwritten. You may obtain more information about the particular cost of insurance charge that would apply to you from your registered representative or by phoning 1-800-247-9988. 8 SUMMARY: FEE TABLES Principal Flex Variable Life 1-800-247-9988 ** A representative insured is a 45-year old male with a risk classification of preferred non-smoker. *** Rates shown assume insureds risk class is standard or better. **** A representative spouse is a 45-year old female with a risk classification of non-smoker. The next table shows the minimum and maximum fees and expenses charged by any of the underlying mutual funds that you may pay periodically during the time that you own the Policy. More detail concerning the fees and expenses of each underlying mutual fund is contained in the prospectus for each underlying mutual fund. Annual Underlying Mutual Fund Operating Expenses as of December 31, 2008. Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and/or service (12b-1) fees and other expenses) 0.30% 1.62% Principal Flex Variable Life SUMMARY: FEE TABLES 9 www.principal.com GLOSSARY adjustment  change to your Policy resulting from an increase or decrease in policy face amount or a change in: smoking status; death benefit option; rating or riders. adjustment date  the monthly date on or next following the Companys approval of a requested adjustment. attained age  the insureds age on the birthday on or preceding the last policy anniversary. business day  any date that the New York Stock Exchange (NYSE) is open for trading and trading is not restricted. death benefit guarantee premium  a premium which is required to be paid in order to guarantee that the Policy will not lapse for a specific number of years. division  a part of the Separate Account which invests in shares of a underlying mutual fund. effective date  the date on which all requirements for issuance of a Policy have been satisfied. face amount  life insurance coverage amount. insured  the person named as the insured on the most recent application for the Policy. The insured may or may not be the owner. loan account  that part of the policy value in the Policy that reflects the loan indebtedness. loan indebtedness  the amount of any policy loan and unpaid loan interest. maturity date  the policy anniversary following the insureds 95th birthday. minimum monthly premium  the amount that, if paid, will keep the Policy in force for one month (not taking into account the current monthly policy charge and surrender charge). monthly date  the day of the month which is the same day as the policy date. Example: Example: If the policy date is September 5, 2005, the first monthly date is October 5, 2005. monthly policy charge  the amount subtracted from the policy value on each monthly date equal to the sum of the cost of insurance and of additional benefits provided by any rider plus the monthly administration charge and mortality and expense risk charge in effect on the monthly date. net amount at risk  the amount upon which the cost of insurance charges are based. It is the result of:  the death benefit (as described in the Policy) at the beginning of the policy month, divided by 1.0024663; minus  the policy value at the beginning of the policy month calculated as if the monthly policy charge was zero. net policy value  the policy value minus any loan indebtedness. net premium  the gross premium less the deductions for the premium expense charge. It is the amount of premium allocated to the divisions. net surrender value  surrender value minus any loan indebtedness. no lapse guarantee premium  a premium which is required to be paid in order to guarantee the Policy will not lapse in the first five years. 10 GLOSSARY Principal Flex Variable Life 1-800-247-9988 notice  any form of communication received in our home office which provides the information we need which may be in writing sent to us by mail, internet or facsimile or by calling the service office. owner  the person, including joint owner, who owns all the rights and privileges of this Policy. policy date  the date from which monthly dates, policy years and policy anniversaries are determined; the policy date will never be the 29th, 30th, or 31st of any month. policy face amount  the insurance benefit provided by the Policy without any riders. policy value (also known as the accumulated value)  an amount equal to the division value(s) plus the loan account value. policy year  the one-year period beginning on the policy date and ending one day before the policy anniversary and any subsequent one year period beginning on a policy anniversary. Example: If the policy date is September 5, 2005, the first policy year ends on September 4, 2006. The first policy anniversary falls on September 5, 2006. premium expense charge  the charge deducted from premium payments to cover a sales charge and state, local and federal taxes. prorated basis  in the proportion that the value of a particular division bears to the total value of all divisions. surrender value  policy value minus any surrender charge. underlying mutual fund  a registered open-end investment company, or a separate investment account or portfolio thereof, in which a division invests. unit  the accounting measure used to calculate the value of each division. valuation period  the period begins at the close of normal trading on the NYSE, generally 4:00 p.m. E.T. on each business day, and ends at the close of normal trading of the NYSE on the next business day. written request  actual delivery to the Company at our office of a written notice or request, signed and dated, on a form we supply or approve. Your notices may be mailed to us at: Principal Life Insurance Company P O Box 9296 Des Moines, Iowa 50306-9296 Phone: 1-800-247-9988 you  the owner of the Policy. Principal Flex Variable Life GLOSSARY 11 www.principal.com CORPORATE ORGANIZATION AND OPERATION The Company The Company is a stock life insurance company with its home office at: Principal Financial Group, Des Moines, Iowa 50306. It is authorized to transact life and annuity business in all of the United States and the District of Columbia. The Company is a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a directly wholly owned subsidiary of Principal Financial Group, Inc. On June 24, 1879, the Company was incorporated under Iowa law as a mutual life insurance company named Bankers Life Association. It changed its name to Bankers Life Company in 1911 and then to Principal Mutual Life Insurance Company in 1986. The name change to Principal Life Insurance Company and reorganization into a mutual holding company structure took place July 1, 1998. Effective October 26, 2001, Principal Mutual Holding Company converted to a stock company and Principal Financial Group, Inc. completed its initial public offering. The Company believes that, consistent with well established industry and SEC practice, the periodic reporting requirements of the Securities and Exchange Act of 1934 do not apply to it as the depositor of one or more variable insurance product separate accounts. If such requirements are deemed to apply to it as such a depositor, the Company intends to rely on the exemption from such requirements provided by Rule 12h-7 under that Act. Principal Life Insurance Company Variable Life Separate Account The Separate Account was established under Iowa law on November 2, 1987. It was then registered as a unit investment trust with the SEC. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. The income, gains, and losses, whether or not realized, credited to or charged against the Separate Account reflect the Separate Accounts own investment experience and not the investment experience of the Companys other assets. Assets of the Separate Account may not be used to pay any liabilities of the Company other than those arising from the policies funded by the Separate Account. The Company is obligated to pay all amounts promised to policy owners under the Policy. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of your policy will equal the total of your premium payments. In a low interest rate environment, yields for the Money Market division, after deduction of all applicable Policy and rider charges, may be negative even though the yield for the underlying money market fund, before deducting for such charges, is positive. If you allocate a portion of your Policy value to a Money Market division or participate in a scheduled automatic transfer program where Policy value is allocated to a Money Market division, that portion of your Policy value allocated to the Money Market division may decrease in value. The Funds The assets of each division of the Separate Account invest in a corresponding underlying mutual fund. The Company purchases and sells fund shares for the Separate Account at their net asset value. The assets of each division are separate from the others. A divisions performance has no effect on the investment performance of any other division. The funds are mutual funds registered under the Investment Company Act of 1940 as open-end management investment companies. A full description of the funds, their investment objectives, policies and restrictions, charges and expenses and other operational information is contained in the attached prospectuses (which should be read carefully before investing). Additional copies of these documents are available without charge from a sales representative or by contacting our home office at 1-800-247-9988. The Table of Separate Account Divisions later in this prospectus contains a brief summary of the investment objectives of, and advisor and sub-advisor, if applicable, for each division. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following approval from appropriate regulatory authority. 12 CORPORATE ORGANIZATION AND OPERATION Principal Flex Variable Life 1-800-247-9988 Deletion or Substitution of Investments We reserve the right to make certain changes if, in our judgement, they best serve your interests or are appropriate in carrying out the purpose of the Policy. Any changes are made only to the extent and in the manner permitted by applicable laws. Also, when required by law, we will obtain your approval of the changes and approval from any appropriate regulatory authority. Approvals may not be required in all cases. Examples of the changes we may make include: transfer assets in any division to another division; add, combine or eliminate divisions; or substitute the shares of a division for shares in another division: if shares of a division are no longer available for investment; or if in our judgement, investment in a division becomes inappropriate considering the purposes of the division. If we eliminate or combine existing divisions or transfer assets from one division to another, you may change allocation percentages and transfer any value in an affected division to another division(s) without charge. You may exercise this transfer privilege until the later of 60 days after a) the effective date of the change, or b) the date you receive notice of the options available. You may only exercise this right if you have an interest in the affected division(s). Voting Rights We vote shares of the underlying mutual funds owned by the Separate Account according to the instructions of Policy owners. We will notify you of shareholder meetings of the mutual funds underlying the divisions in which you hold units. We will send you proxy materials and instructions for you to provide voting instructions to us. We will arrange for the handling and tallying of proxies received from you and other Policy owners. If you give no voting instructions, we will vote those shares in the same proportion as shares for which we received instructions. We determine the number of fund shares that you may instruct us to vote by allocating one vote for each $100 of policy value in the division. Fractional votes are allocated for amounts less than $100. We determine the number of underlying fund shares you may instruct us to vote as of the record date established by the mutual fund for its shareholder meeting. In the event that applicable law changes or we are required by regulators to disregard voting instructions, we may decide to vote the shares of the underlying mutual funds in our own right. NOTE: Because there is no required minimum number of votes a small number of votes can have a disproportionate effect. CHARGES AND DEDUCTIONS We make certain charges and deductions to support operation of the Policy and the Separate Account. Some charges are deducted from premium payments when they are received. Other charges are deducted on a monthly basis while others are deducted at the time a Policy is surrendered or terminated. Premium Expense Charge (Sales Charge and Taxes) When we receive your premium payment, we deduct a premium expense charge. The actual taxes we pay vary from state to state. The expense charge is based upon the average tax rate we expect to pay nationwide, the premiums we receive from all states and other expense assumptions. The rate for a particular Policy does not necessarily reflect the actual tax costs applicable to that Policy. The sales load is intended to pay us for distribution expenses, including commissions paid to sales representatives, printing of prospectuses and sales literature, and advertising. Deductions from premiums equal: 5.0% (of premiums paid) for sales load plus 2.0% (of premiums paid) for taxes Surrender Charge A surrender charge is imposed upon full surrender of the Policy within ten years of the policy date or of a policy face amount increase. If you reinstate your Policy and then it is fully surrendered, a surrender charge may be imposed. Surrender charges vary based on the gender (where allowed by law), attained age of the insured on the policy date and the number of policy years since Principal Flex Variable Life CHARGES AND DEDUCTIONS 13 www.principal.com issue or adjustment. The charge applies only during the first ten policy years unless there is a policy face amount increase. A policy face amount increase has its own surrender charge period that begins on the adjustment date. The total surrender charge on the Policy is the sum of the surrender charges for the policy face amount at issue and each policy face amount increase. The surrender charge is not affected by any decrease in policy face amount or any change in policy face amount resulting from a change of death benefit options. The surrender charge on an early surrender or Policy lapse is significant. As a result, you should purchase a Policy only if you have the financial capacity to keep it in force for a substantial period of time. The surrender charge consists of two parts. The contingent deferred sales load compensates us for expenses relating to the sale of the Policy and will not exceed 25% of the minimum first year premium (twelve times the minimum monthly premium). The contingent deferred administration charge is intended to reimburse us for ongoing administrative expenses related to the Policy. Surrender charge percentage The surrender charge is (a) multiplied by (b) multiplied by (c) where: (a) is the Total Charge from the tables shown below (b) is the face amount divided by 1000 (c) is the applicable surrender charge percentage shown below FIRST YEAR CONTINGENT DEFERRED SURRENDER CHARGES per $1000 of Face Amount Male Lives Issue Adm. Sales Total Issue Adm. Sales Total Age Charge Load Charge Age Charge Load Charge 0 0.43 0.89 1.32 40 2.31 1.71 4.02 1 0.69 0.63 1.32 41 2.38 1.81 4.19 2 0.72 0.62 1.34 42 2.47 1.91 4.38 3 0.74 0.62 1.36 43 2.56 2.02 4.58 4 0.77 0.62 1.39 44 2.65 2.14 4.79 5 0.80 0.61 1.41 45 2.74 2.27 5.01 6 0.84 0.60 1.44 46 2.86 2.39 5.25 7 0.87 0.60 1.47 47 3.00 2.50 5.50 8 0.91 0.60 1.51 48 3.14 2.63 5.77 9 0.93 0.61 1.54 49 3.30 2.76 6.06 10 0.96 0.62 1.58 50 3.46 2.90 6.36 11 0.97 0.65 1.62 51 3.63 3.06 6.69 12 0.97 0.69 1.66 52 3.81 3.23 7.04 13 0.96 0.74 1.70 53 4.01 3.40 7.41 14 0.95 0.80 1.75 54 4.22 3.58 7.80 15 0.93 0.86 1.79 55 4.44 3.78 8.22 16 0.92 0.91 1.83 56 4.69 3.98 8.67 17 0.91 0.96 1.87 57 4.97 4.18 9.15 CHARGES AND DEDUCTIONS Principal Flex Variable Life 1-800-247-9988 18 58 19 59 20 60 21 61 22 62 23 63 24 64 25 65 26 66 27 67 28 68 29 69 30 70 31 71 32 72 33 73 34 74 35 75 36 37 38 39 Principal Flex Variable Life CHARGES AND DEDUCTIONS 15 www.principal.com FIRST YEAR CONTINGENT DEFERRED SURRENDER CHARGES per $1000 of Face Amount Female Lives Issue Adm. Sales Total Issue Adm. Sales Total Age Charge Load Charge Age Charge Load Charge 0 40 1 41 2 42 3 43 4 44 5 45 6 46 7 47 8 48 9 49 10 50 11 51 12 52 13 53 14 54 15 55 16 56 17 57 18 58 19 59 20 60 21 61 22 62 23 63 24 64 25 65 26 66 27 67 28 68 29 69 30 70 16 CHARGES AND DEDUCTIONS Principal Flex Variable Life 1-800-247-9988 31 1.49 1.01 2.50 71 8.45 8.10 16.55 32 1.54 1.05 2.59 72 8.93 8.77 17.70 33 1.59 1.09 2.68 73 9.44 9.50 18.94 34 1.65 1.13 2.78 74 9.94 10.35 20.29 35 1.71 1.17 2.88 75 10.33 11.42 21.75 36 1.76 1.23 2.99 37 1.81 1.30 3.11 38 1.87 1.36 3.23 39 1.92 1.44 3.36 FIRST YEAR CONTINGENT DEFERRED SURRENDER CHARGES per $1000 of Face Amount Unisex Lives Issue Adm. Sales Total Issue Adm. Sales Total Age Charge Load Charge Age Charge Load Charge 0 0.43 0.87 1.30 40 2.26 1.69 3.95 1 0.69 0.61 1.30 41 2.34 1.78 4.12 2 0.72 0.60 1.32 42 2.42 1.88 4.30 3 0.74 0.60 1.34 43 2.51 1.99 4.50 4 0.77 0.60 1.37 44 2.60 2.10 4.70 5 0.79 0.60 1.39 45 2.69 2.23 4.92 6 0.83 0.59 1.42 46 2.80 2.35 5.15 7 0.86 0.59 1.45 47 2.93 2.46 5.39 8 0.90 0.59 1.49 48 3.07 2.58 5.65 9 0.92 0.60 1.52 49 3.22 2.71 5.93 10 0.95 0.61 1.56 50 3.38 2.84 6.22 11 0.96 0.64 1.60 51 3.55 2.99 6.54 12 0.97 0.67 1.64 52 3.73 3.15 6.88 13 0.96 0.72 1.68 53 3.92 3.32 7.24 14 0.95 0.77 1.72 54 4.12 3.50 7.62 15 0.94 0.82 1.76 55 4.33 3.69 8.02 16 0.93 0.87 1.80 56 4.58 3.88 8.46 17 0.93 0.91 1.84 57 4.85 4.07 8.92 18 0.94 0.95 1.89 58 5.14 4.28 9.42 19 0.96 0.97 1.93 59 5.43 4.52 9.95 Principal Flex Variable Life CHARGES AND DEDUCTIONS www.principal.com 0.94 4.82 0.95 5.19 0.96 5.62 0.97 6.11 0.98 6.64 0.99 7.19 1.00 7.77 1.02 8.38 1.04 9.04 1.06 9.75 1.09 10.53 1.13 11.38 1.17 12.31 1.21 13.31 1.26 14.44 1.31 15.73 1.38 1.44 1.52 1.60 Surrender Charge Percentage Table (after policy year 1) Number of years since Policy The following percentage of date and/or face amount increase surrender charge is payable 2 through 3 100.00% 4 87.5 5 75.0 6 62.5 7 50.0 8 37.5 9 25.0 10 12.5 11 and later 0.0 18 CHARGES AND DEDUCTIONS Principal Flex Variable Life 1-800-247-9988 Mortality and Expense Risks Charge The Company will assess a charge on a daily basis against each division equal to 0.75% (on an annual basis) of the value of the division to compensate the Company for its assumption of certain mortality and expenses risks. Specifically, the Company bears the risk that the costs of death benefits under the policies will be greater than anticipated. The Company also assumes the risk that the actual cost incurred by it to administer the Policies will not be covered by charges assessed under the Policies. This charge is guaranteed not to exceed 0.90% on an annual basis of the assets of each division. Monthly Deduction The monthly deduction is made up of: a charge for the cost of insurance; a monthly administration charge; and any charge for an optional insurance benefit added by rider(s). On the policy date and each monthly date thereafter, we deduct the charge from your policy value in the divisions (but not your loan account). The deduction is made using your current monthly deduction allocation percentages. Your allocation percentages may be: the same as allocation percentages for premium payments; determined on a prorated basis; or determined by any other allocation method which we agree upon. For each division, the allocation percentage must be zero or a whole number. The total of the allocation percentages must equal 100. Allocation percentages may be changed without charge. A request for an allocation change is effective as of next monthly date. If we cannot follow your instructions because of insufficient value in any division, the monthly policy charge is deducted on a prorated basis. Cost of Insurance Charge This charge compensates us for providing insurance protection under the Policy. Your monthly cost of insurance charge is (a) multiplied by (b): (a) is the cost of insurance rate described below divided by 1,000; and (b) is the net amount at risk. The net amount at risk is the difference between the death benefit and policy value (see Glossary for exact formula). The lower the policy value, the higher the net amount at risk thus higher costs of insurance charges. The net amount at risk is affected by investment performance, policy loans, payment of premiums, fees and charges under the Policy, death benefit option chosen, partial surrenders and face amount adjustments. Different cost of insurance rates may apply to policy face amount increases and to supplemental benefit riders. The cost of insurance for the increase is based on the insureds gender*, issue age, duration since issue, smoking status, and risk classification at the time of the increase. The guaranteed maximum cost of insurance rate for the increase is based on the insureds gender*, attained age and risk classification at the time of the increase. * The cost of insurance rate for Policies issued in states which require unisex pricing or in connection with employment related insurance and benefit plans is not based on the gender of the insured. Groups and persons buying Policies under a sponsored arrangement may apply for flexible underwriting. If flexible underwriting is granted, the cost of insurance charge may increase because of higher anticipated mortality experience. Flexible underwriting programs currently available include: batch underwriting, simplified issue underwriting and guaranteed issue underwriting. Special underwriting programs are offered that provide simplified underwriting. The cost of insurance rates for healthy individuals are greater under simplified underwriting than on Policies subjected to full underwriting. Monthly Administration Charge This charge reimburses us for the costs of maintaining the Policy, including accounting and record keeping. Principal Flex Variable Life CHARGES AND DEDUCTIONS 19 www.principal.com Current charges. The current monthly administration charge after May 21, 2004 is $5.00 per month. Guaranteed administration charges. In all policy years, the guaranteed maximum monthly administration charge is $5.00 per month. Underlying Mutual Fund Charges The assets of each division are used to purchase shares in a corresponding mutual fund at net asset value. The net asset value of the mutual fund reflects management fees and operating expenses already deducted from the assets of the mutual fund. Current management fees and operating expenses for a mutual fund are shown in the prospectus for the underlying mutual fund. GENERAL DESCRIPTION OF THE POLICY The Contract The entire contract is made up of applications, amendments, riders and endorsements attached to the Policy, current data pages, copies of any supplemental applications, amendments, endorsements and revised data pages which are mailed to you. No statement, unless made in an application, is used to void a Policy (or void an adjustment in the case of an adjustment application). Only our corporate officers can agree to change or waive any provisions of a Policy. Any change or waiver must be in writing and signed by an officer of the Company. The descriptions that follow are based on provisions of the Policy offered by this prospectus. Rights Under the Policy Ownership Unless changed, the owner(s) is as named in the application. The owner(s) may exercise every right and privilege of the Policy, subject to the rights of any irrevocable beneficiary(ies) and any assignee(s). All rights and privileges of ownership of a Policy end if death proceeds are paid, upon the maturity date (unless the Extended Coverage Rider is in effect), if the Policy is surrendered or if the grace period ends without our receiving the payment required to keep the Policy in force. If an owner dies before the Policy terminates, the surviving owner(s), if any, succeeds to that persons ownership interest, unless otherwise specified. If there are no surviving owners, the insured becomes the policy owner. With our consent, you may specify a different arrangement for contingent ownership. You may change your ownership designation at any time. Your request must be in writing and approved by us. After approval, the change is effective as of the date you signed the request for change. We reserve the right to require that you send us the Policy so that we can record the change. Beneficiary If the insured dies before the maturity date, we pay death proceeds to your named beneficiary(ies). You have the right to name a beneficiary(ies) and contingent beneficiary(ies). This may be done as part of the application process or by sending us a written request. Unless you have named an irrevocable beneficiary, you may change your beneficiary designation by sending us a written request. After approval, the change is effective as of the date you signed the request for change. We reserve the right to require that you send us the Policy so that we can record the change. If no beneficiary(ies) survives the insured, the death proceeds are paid to the owner(s) or the estate of the owner(s) unless otherwise specified. 20 GENERAL DESCRIPTION OF THE POLICY Principal Flex Variable Life 1-800-247-9988 Assignment You may assign your Policy. Each assignment is subject to any payments made or action taken by the Company prior to our notification of the assignment. We assume no responsibility for the validity of any assignment. An assignment must be made in writing and filed with us at our home office. The irrevocable beneficiary(ies), if any, must authorize any assignment in writing. Your rights, as well as those of the beneficiary(ies), are subject to any assignment on file with us. Policy Limitations Division Transfers After the free-look period, you may transfer amounts between the divisions. The minimum transfer amount is the lesser of $250 or the value of your division. You must specify the dollar amount or percentage to transfer from each division. The transfer is made, and the values determined as of the end of the valuation period in which we receive your request. A transfer fee of $25 may be imposed on each transfer after the fourth transfer in a policy year. You may request a transfer by: sending us a written request; calling us if telephone privileges apply (1-800-247-9988); or visiting www.principal.com (if internet privileges apply). In states where allowed, we reserve the right to reject transfer instructions from someone providing them for multiple Policies for which he or she is not the owner. Optional Insurance Benefits Subject to certain conditions, you may add one or more optional insurance benefits to your Policy. Detailed information concerning optional insurance benefits may be obtained from an authorized agent or our home office. Not all optional insurance benefits are available in all states. Some provisions may vary from state to state. The cost, if any, of an optional insurance benefit is deducted from your policy value. Accelerated Benefit Rider This rider provides the option of receiving an advance of a portion of the death proceeds if the insured becomes terminally ill. Up to 75 percent of the total face amount, minus any outstanding policy loans and unpaid loan interest and previously paid accelerated benefit, may be requested, up to a maximum of $1,000,000, provided that the insured has been diagnosed as terminally ill and has a life expectancy of less than 12 months. The death proceeds payable upon the death of the insured will be reduced by the amount of the death proceeds advanced plus interest charged. The rider is available to all Policies at issue or may be elected at any time prior to the insureds death. There is no charge for this rider other than interest charged during the time period death proceeds are advanced. Receipt of a death benefit advance may be taxable. Before you make a claim for a death benefit advance, you should seek assistance from your personal tax advisor. Accidental Death Benefit Rider This rider provides an additional death benefit if the insureds death is caused by accidental means. The rider may be elected at the time of application, or may be added after issue subject to our then current underwriting guidelines. There is a charge for this rider. Change of Insured Rider This rider is available on business cases only and allows the business to change the insured when an employee leaves employment or ownership of the business changes. The rider may be added at any time prior to the proposed insureds issue age 69. Until the effective date of the change of insured application, coverage remains in effect on the life of the prior insured. We must receive satisfactory evidence of insurability (according to our underwriting guidelines then in effect) for the newly named insured. Future cost of insurance rates are based on the gender, issue age, smoking status and risk classification of the newly named insured. The death proceeds are paid when the newly named insured dies. There is no charge for this rider. Children Term Rider Principal Flex Variable Life GENERAL DESCRIPTION OF THE POLICY 21 www.principal.com This rider provides insurance coverage for the insureds child(ren). We will pay this riders beneficiary its insurance amount upon receipt of proof that the child died before the termination of this rider. The rider may be added at any time while the primary insureds attained age is 55 or less. There is a charge for this rider. Cost of Living Increase Rider This rider provides increases in the face amount every three years, to the insureds age 55, without requiring evidence of insurability. This rider is added automatically to all Policies with a risk classification of standard or better and where the insureds issue age is 52 or younger. When exercised, the monthly policy charge and surrender charge will be increased to cover the costs and charges for any increase in the face amount made under this rider. There is no charge for this rider. Death Benefit Guarantee Rider This rider guarantees the policy will not lapse if premiums paid equal or exceed the death benefit guarantee premium requirement. This rider is automatically made a part of the Policy if the premium (planned or paid) is equal to or greater than the annual death benefit guarantee premium requirement. The level of premium paid determines whether the guarantee is extended to the insureds attained age 95. An illustration (available at no charge from your sales representative or our home office) will provide the death benefit guarantee premium requirement applicable to your Policy. The death benefit guarantee premium requirement is described in the section Premiums. If on any monthly date, the death benefit guarantee premium is not met, we send you a notice stating the premium required to keep the rider in effect. If the premium required to maintain the rider is not received in our home office before the expiration of the 61 days (which begins when the notice is mailed), the death benefit guarantee is no longer in effect and the rider is terminated. If the rider terminates, it may not be reinstated. The rider must be elected at the time of application or at any time prior to issue. Extended Coverage Rider This rider extends the Policy beyond the maturity date as long as the Policy is still in-force and the insured is living on the maturity date. The Policy will then terminate upon the insureds death. No monthly policy charges are deducted after the maturity date. No additional premium payments are allowed, adjustment options are not available and the death benefit option is changed to Death Benefit Option 1. All division values will be transferred to the Money Market division and no further transfers are allowed. This rider is added automatically to all Policies when issued. You may choose not to extend the maturity date and instead receive the maturity proceeds by requesting the rider not be attached to your Policy. There is no charge for this rider. Guaranteed Option Rider This rider provides an opportunity for the Policy owner to increase the face amount up to an optional amount without evidence of insurability at attained age rates. Offers are made on the policy anniversary at ages 25, 28, 31, 34, 37 and 40. We will send you a notice in advance of the anniversaries of eligibility. There is a charge for this rider. Life Paid-Up Rider Under certain circumstances, this rider can guarantee the Policy will not lapse when there is a large loan outstanding. The rider benefit begins on the monthly date when the loan balance reaches 96% on a current basis, 92% on a guaranteed basis of the surrender value. There is a one-time current charge of 3.5% (guaranteed not to exceed 7.5% of policy value) taken from the policy value on the date the rider is exercised. Afterwards, no further monthly policy charges are deducted for the remaining death benefit. Adjustments or changes to the Policy are not allowed once the rider benefit goes into effect. The Internal Revenue Service has not taken a position on the Life Paid-Up rider. You should consult your tax advisor prior to this rider being exercised. The rider may be elected at the time of application or anytime prior to the maturity date. Spouse Term Rider This rider provides insurance coverage for the insureds spouse. We will pay this riders beneficiary its insurance amount upon receipt of proof that the spouse died before the termination of this rider. The rider may be added at any time while the primary insureds attained age is 69 or less. There is a charge for this rider. Waiver of Monthly Deductions Rider 22 GENERAL DESCRIPTION OF THE POLICY Principal Flex Variable Life 1-800-247-9988 This rider pays the monthly deductions of the Policy if the insured becomes disabled and loses his/her ability to earn an income. Our approval, under our then current underwriting guidelines, is required to add this rider. The rider may be added at any time that the insureds attained age is 59 or less. There is a charge for this rider. Reservation of Rights We reserve the right to change the Policy to assure it continues to qualify as life insurance for tax purposes. However, we cannot make any guarantee regarding the future tax treatment of any Policy. We also reserve the right to amend or terminate the special plans described in this prospectus, for example, preauthorized premium payments. You would be notified of any such action to the extent required by law. Right to Exchange Policy During the first 24 months after the policy date (except during a grace period), you have the right to exchange your Policy for any other form of fixed benefit individual life insurance policy (other than term insurance) that we make available for this purpose. You may also exchange the Policy for a fixed-benefit, flexible premium policy we make available for this purpose if there is a material change in the investment policy of a division if you have an interest in the affected division. In addition, you have the right to exchange a face amount increase for a fixed-benefit, flexible premium policy we make available for this purpose at any time during the first 24 months after the increase (but not during a grace period). The new policy: must be the same face amount, or the same amount at risk, as the original Policy did at the time of your request; has the same insured as the original Policy; premiums are based on the same gender, issue age and risk classification; payments and cash values or Policy values may be adjusted to reflect variances, if any, in the payments and Policy values under the Policy and the new policy; minimum benefits are fixed and guaranteed; does not participate in the investment experience; and does not require evidence of insurability. Any policy loan and loan interest must be repaid before the exchange or transferred to the new policy. Benefit riders included as a part of the Policy may be exchanged, without evidence of insurability, for similar benefit riders on the new policy. Two conditions must be met: in your written request for the exchange, you must indicate that the rider(s) should be part of the new policy; and the similar benefit rider(s) is available for the new policy on the effective date of the benefit rider for the Policy based on the same issue age, gender and risk classification of the insured under the Policy. Suicide Death proceeds are not paid if the insured dies by suicide, while sane or insane, within two years of the policy date (or two years from the date of policy face amount increase with respect to such increase). In the event of the suicide of the insured within two years of the policy date, our only liability is a refund of premiums paid, without interest, minus any loan indebtedness and partial surrenders. In the event of suicide within two years of a policy face amount increase, our only liability with respect to that increase is a refund of the cost of insurance for the increase. This amount will be paid to the beneficiary(ies). Delay of Payments or Transfers Payment due to exercise of your rights under the examination offer provision, surrenders, policy loans, death or maturity proceeds, and transfers to or from a division are generally made within seven days after we receive your instructions in a form acceptable to us. This period may be shorter where required by law. However, payment of any amount upon return of the Policy, full or partial surrender, policy loan, death, maturity or the transfer to or from a division may be deferred during any period when the right to sell mutual fund shares is suspended as permitted under provisions of the Investment Company Act of 1940. Principal Flex Variable Life GENERAL DESCRIPTION OF THE POLICY 23 www.principal.com The right to sell shares may be suspended during any period when:  trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for other than weekends and holidays, or  an emergency exists, as determined by the SEC, as a result of which:  disposal by a fund of securities owned by it is not reasonably practicable;  it is not reasonably practicable for a fund to fairly determine the value of its net assets; or  the SEC permits suspension for the protection of security holders. If a payment or transfer is delayed and you do not cancel your instructions in writing, the transaction will be priced on the first business day following the expiration of the permitted delay. The transaction is made within five days thereafter. In addition, we reserve the right to defer payment of that portion of your policy value that is attributable to a premium payment made by check for a reasonable period of time (not to exceed 15 business days) to allow the check to clear the banking system. PREMIUMS Payment of Premiums The amount and frequency of your premium payments affects the policy value, the net surrender value and how long the Policy remains in force. Generally, the higher the policy face amount the higher the minimum premium will be. You must pay premiums to us at our home office, Principal Life Insurance Company, 801 Grand (IDPC), Des Moines, Iowa 50392. Payments are to be made via personal or financial institution check (for example, a bank or cashiers check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers checks, credit card checks, and foreign checks. You may set up monthly preauthorized withdrawals to allow us to automatically deduct premium payments from your checking or other financial institution account. You may make unscheduled payments and/or establish a payment schedule (we send premium reminder notices if you establish an annual, semiannual or quarterly planned payment schedule). Premium payments may also be made through payroll deduction where permitted by state law and approved by us. Premiums Affecting Guarantee Provisions You must make at least a minimum premium payment during the first twelve policy months. After the first twelve months, you may determine the amount and timing of subsequent premium payments (with certain restrictions). The minimum premium is the amount that will keep the Policy in force for one month - based on the Policys current monthly policy and surrender charges. An illustration (available at no charge from your sales representative or our home office) will provide the minimum premium requirement applicable to your Policy. The death benefit guarantee premium requirement is satisfied if the sum of all premiums paid less any partial surrenders and any policy loans and unpaid loan interest equals or exceeds the sum of the monthly death benefit guarantee premiums applicable to date plus the next monthly death benefit guarantee premium. Premium Limitations In no event may the total of all premiums paid, both scheduled and unscheduled, be more than the maximum premium payments allowed for life insurance under the Internal Revenue Code. If you make a premium payment that would result in total premiums exceeding the maximum limitation, we only accept that portion of the payment that makes total premiums equal the maximum. Unless otherwise directed, any excess will be returned and no further premiums are accepted until allowed by the maximum premium limitations. Allocation of Premiums Your initial net premium (and other net premiums we receive prior to the effective date and forty-five days after the effective date) is allocated to the Money Market division at the end of the business day we receive the premium. Forty-six days after the effective date, the money is reallocated to the divisions according to your instructions. If the forty-sixth day is not a business day, the transfer will occur on the first business day following the forty-sixth day from the effective date. Example: The effective date of your Policy is February 1st. Your net premium is allocated to the Money Market division at the end of the valuation period we receive the premium. At the close of business on March 17th, the net premium is reallocated to the division that you selected. 24 PREMIUMS Principal Flex Variable Life 1-800-247-9988 Net premium payments received after the forty-five day period are allocated to the divisions according to your instructions. For each division, the allocation percentage must be zero or a whole number. The total of all the allocation percentages must equal 100. Net premium payments are allocated as of the valuation period in which they are received. Incomplete allocation instructions may cause a delay in processing. The percentage allocation for future premium payments may be changed, without charge, at any time by:  sending a written request to us;  calling us at 1-800-247-9988 (if telephone privileges apply); or  visiting www.principal.com (if internet privileges apply). The allocation changes are effective at the end of the valuation period in which your new instructions are received. NOTE: We reserve the right to keep the initial premium payment in the Money Market division longer than 45 days to correspond to the examination offer periods of a particular states replacement requirements. Division Valuation There is no guaranteed minimum division value. Its value reflects the investment experience of the division. It is possible that the investment performance could cause a loss of the entire amount allocated to the division. Without additional premium payments or a Death Benefit Guarantee rider, it is possible that no death benefit would be paid upon the insureds death. At the end of any valuation period, your value in a division is:  the number of units you have in the division  multiplied by the value of a unit in the division. The number of units is the total of units purchased by allocations to the division from:  your initial premium payment (less premium expense charges);  plus subsequent premium payments (less premium expense charges);  plus transfers from another division minus units sold:  for partial surrenders from the division;  as part of a transfer to another division or the loan account; and  to pay monthly policy charges. We calculate unit values on days that the NYSE is open for trading and trading is not restricted. We do not calculate unit values on these recognized holidays: New Years Day; Labor Day; Martin Luther King, Jr. Day; Thanksgiving; Presidents Day; Christmas; Good Friday; Memorial Day and Independence Day. In addition, we do not calculate unit values if an emergency exists making disposal or valuation of securities held in the underlying mutual funds impracticable or if the SEC, by order, permits a suspension or postponement for the protection of security holders. To calculate the unit value of a division, the unit value from the previous business day is multiplied by the divisions net investment factor for the current valuation period. The number of units does not change due to a change in unit value. The net investment factor measures the performance of each division. The net investment factor for a valuation period is calculated as follows: [{the share price of the underlying mutual fund at the end of the valuation period before that days transactions plus the per share amount of the dividend (or other distribution) made by the mutual fund during the valuation period}] divided by the share price of the underlying mutual fund at the end of the previous valuation period after that days transactions less a current mortality and expense risks charge of 0.0020548% on a daily basis (0.75% on an annual basis) for the number of days within the valuation period. The mortality and expense risks charge is guaranteed not to exceed 0.0024658% on a daily basis (0.90% on an annual basis). The amount of any taxes charged against a division or set aside and the amount derived from the mortality and expense risks charge will be accrued daily and will be transferred from the Separate Account to the general account of the Company at the discretion of the Company. Principal Flex Variable Life PREMIUMS 25 www.principal.com When an investment owned by an underlying mutual fund pays a dividend, the dividend increases the net asset value of a share of the underlying mutual fund as of the date the dividend is recorded. As the net asset value of a share of an underlying mutual fund increases, the unit value of the corresponding division also reflects an increase. Payment of a dividend under these circumstances does not increase the number of units you own in the division. DEATH BENEFITS AND POLICY VALUES Death Proceeds If coverage is in effect and the insured dies before the maturity date, we pay death proceeds. We must receive:  proof of the death of the insured;  Beneficiarys Statement (Claim Form)*; and  Trust Agreement (if the beneficiary is a trust). * If the beneficiary is a corporation, the Claim Form must be signed by a corporate officer and submitted with a copy of the Articles of Incorporation or By-Laws indicating the authority of the office and a current Board resolution providing the name of the officer authorized to execute the Claim Form. The corporation must also submit a Certificate of Good Standing or Certificate of Existence provided by the state of incorporation. Payment is made to any assignee. The remainder is paid to your named beneficiary(ies) under your designated benefit payment option (see GENERAL DESCRIPTION OF THE POLICY - Rights Under the Policy). The payments are made in cash lump sum or under a fixed benefit payment option. Death proceeds are calculated as of the date of the insureds death and include:  the death benefit described below;  minus loan indebtedness;  minus any overdue monthly policy charges if the insured died during a grace period;  plus interest on the death proceeds as required by state law;  plus proceeds from any benefit rider on the life of the insured. Benefit Instructions While the insured is alive, you may give us instructions for payment of death proceeds under one of the fixed benefit payment options of the Policy. If at the insureds death, you have not provided benefit payment option instructions, the beneficiary(ies) select the benefit payment option to be used. If a benefit payment option is not selected, the death proceeds are paid in a lump sum. These choices are also available if the Policy matures or is surrendered. The instructions or changes to the instructions must be in writing. If you change the beneficiary(ies), prior benefit instructions are revoked. The fixed benefit payment options include: Custom Benefit Arrangement A custom benefit payment option may be arranged with our approval. Life Income We pay income during a persons lifetime. Without a guaranteed period, it is possible that only one payment is made under this option if the beneficiary dies before the second payment is due. A guaranteed period of from 5 to 30 years may be used (if the beneficiary dies before all of the guaranteed payments have been made, the guaranteed remaining payments are made to the beneficiary named in the benefit payment option instructions.) Joint and Survivor Life Income We pay income during the lifetime of two people and continue until the death of the survivor. Without a guaranteed period, it is possible that only one payment is made under this option if both of the beneficiaries die before the second payment is due. A guaranteed period of from 5 to 30 years may be used (if both of the beneficiaries die before all of the guaranteed payments have been made, the guaranteed remaining payments are made to the beneficiary named in the benefit payment option instructions.) 26 DEATH BENEFITS AND POLICY VALUES Principal Flex Variable Life 1-800-247-9988 If no beneficiary(ies) survive the insured, the death proceeds will be paid to the owner or the owners estate unless otherwise specified. Death Benefit Option The death benefit option is selected at the time of application. If a death benefit is not chosen, the Policy will be issued with Death Benefit Option 1. The two death benefit options available are: Death Benefit Option 1 - the death benefit equals the greater of: the face amount; or the amount found by multiplying the policy value by the applicable percentage from the table below. Death Benefit Option 2 - the death benefit equals the greater of: the face amount plus the policy value; or the amount found by multiplying the policy value by the applicable percentage from the table below. APPLICABLE PERCENTAGE TABLE (For ages not shown, the applicable percentage decreases by a pro-rata portion for each full year.) Insureds attained age Percentage 40 and under 250 45 215 50 185 55 150 60 130 65 120 70 115 75 through 90 105 95 and older 100 Example: The following assumptions are made to demonstrate the use of the Table. Death Benefit Option: 1 Face Amount: $100,000 Policy Value: $80,000 Attained Age: 45 Risk Class: Preferred Non-smoker Applicable Percentage: 215% Death Benefit: $80,000 x 215% $172,000 Change in Death Benefit Option You may change the death benefit option on or after the first policy anniversary. Up to two changes are allowed per policy year. Your request must be made in writing and approved by us. The effective date of the change will be the monthly date that coincides with or next follows our approval. We will increase or decrease the face amount so that the death benefit immediately after the change equals the death benefit immediately before the change. If the death benefit option change involves a face decrease, you may elect to keep the current face amount, subject to underwriting review and approval. Changing from Death Benefit Option 1 to Death Benefit Option 2 We will decrease the face amount. The amount of the decrease is equal to the policy value on the effective date of the change. If there have been increases in the Principal Flex Variable Life DEATH BENEFITS AND POLICY VALUES 27 www.principal.com face amount, the decrease of face amount will be made on a last in, first out basis. Because the death benefit can continue to increase under Death Benefit Option 2, we may require proof of insurability. Cost of insurance charges will likely increase. This example assumes that the policy face amount equals the face amount. Face Amount Death Benefit Policy Value before the change before the change before the change $1,000,000 $1,000,000 $50,000 after the change after the change after the change $950,000 $1,000,000 $50,000 ($1,000,000  $50,000) $(950,000+$50,000) Changing from Death Benefit Option 2 to Death Benefit Option 1 We will increase the face amount. The amount of the increase is equal to the policy value on the effective date of the change. The face amount increase will be in the same proportion as the policy face amount to the face amount. Because the death benefit will not continue to increase under Death Benefit Option 1, no proof of insurability is required. Cost of insurance charges will likely decrease. This example assumes that the policy face amount equals the face amount. Face Amount Death Benefit Policy Value before the change before the change before the change $1,000,000 $1,050,000 $50,000 $(1,000,000+$50,000) after the change after the change after the change $1,050,000 $1,050,000 $50,000 ($1,000,000 + $50,000) IRS Definition of Life Insurance The Policy should qualify as a life insurance contract as long as it satisfies certain tests under Section 7702 of the Internal Revenue Code. The Policy qualifies if it satisfies the guideline premium test (which places limitations on the amount of premium payments that may be made) and falls within a cash value corridor (the limitation of policy values that can accumulate relative to the death benefit). If at any time a premium is paid which would result in total premiums exceeding the maximum premium allowed, we only accept that portion of the premium which would make the total premiums equal the maximum. Maturity Proceeds The maturity date is the policy anniversary where the insureds attained age is 95 and is shown on your current data pages. If the insured is living on the maturity date, the Policy is in force and you do not want the maturity date extended by the Extended Coverage Rider, maturity proceeds equal to the accumulated value less policy loans and unpaid loan interest are paid. If the Extended Coverage Rider is attached but you wish to receive the maturity proceeds at the Policys maturity and avoid conversion to Death Benefit Option 1, you must send instructions to our office. The maturity proceeds are paid either as a cash lump sum or under the benefit payment option you have selected. Only if the Extended Coverage Rider is present on the Policy will the maturity date automatically be extended to the date of the insureds death (as explained in GENERAL DESCRIPTION OF THE POLICY - Optional Insurance Benefits). Adjustment Options Increase in policy face amount You may request an increase at any time provided that the Policy is not in a grace period, and monthly policy charges are not being waived under a rider. The minimum increase in policy face amount is $5,000. Any adjustment is subject to our approval. The request must be made on an adjustment application. The application must be signed by the owner(s) and the insured. If your request is not approved, no changes are made to your Policy. 28 DEATH BENEFITS AND POLICY VALUES Principal Flex Variable Life 1-800-247-9988 We will approve your request if: the insured is alive at the time of your request; and the attained age of the insured is 75 or less at the time of the request; and we receive evidence satisfactory to us that the insured is insurable under our underwriting guidelines in place at the time of your request. The increase in policy face amount is in a risk classification determined by us. The adjustment is effective on the monthly date on or next following our approval of your request. We calculate an adjustment conditional receipt premium deposit (payment that accompanies request) based on your request for an increase. If you make a payment with your adjustment application of at least as much as the adjustment conditional receipt premium deposit, we issue a conditional receipt. The conditional receipt shows receipt of the payment and outlines any interim insurance coverage. Any payment made with the adjustment application is held in our general account without interest. If we approve the adjustment, on the effective date of the adjustment, the amount of the premium payment being held minus the premium expense charge is moved to the divisions. Your current premium allocation percentages are used to make this allocation. The cost of insurance charge will increase in the event of an increase in a Policys face amount. If there is insufficient value to pay the higher charges after an increase in face amount, the Policy will lapse unless the no-lapse or death benefit guarantees are in effect. A face amount increase that is not a Cost of Living increase has its own Right to Examine and Right to Exchange periods. Decrease in policy face amount On or after the first policy anniversary, you may request a decrease in the policy face amount. No transaction fee is imposed on decreases in the policy face amount. A decrease in face amount lowers the cost of insurance charges but does not reduce surrender charges. Surrender charges remain the same after the face decrease is processed. A decrease is requested as follows: the request must be made on an adjustment application; the application must be signed by the owner(s); the Policy is not in a grace period; monthly policy charges are not being waived under a waiver rider; the amount of the decrease is subject to our then current underwriting guidelines; and the decrease may not reduce the policy face amount below $25,000. A decrease may not be allowed if the decrease would cause a refund of premium and/or the distribution of the policy value in order to maintain compliance with the limits required by the Internal Revenue Code relating to the definition of life insurance. Policy Values Your policy value is equal to the sum of the values in your divisions and loan account. Your policy value: increases as premiums are applied and when interest is credited; decreases as partial surrenders, unpaid loan interest and policy expense are deducted; and can increase or decrease as the investment experience of your chosen divisions fluctuates. Principal Flex Variable Life DEATH BENEFITS AND POLICY VALUES 29 www.principal.com SURRENDERS AND PARTIAL SURRENDERS Surrenders You must send us a written request for any surrender. The request must be signed by all owners, irrevocable beneficiary(ies), if any, and any assignees. The surrender is effective as of the end of the valuation period during which we receive your written request for surrender. Total and partial surrenders from the Policy are generally paid within seven business days of our receipt of the written request for surrender. Certain delays in payment are permitted (see GENERAL DESCRIPTION OF THE POLICY - Delay of Payments). Full surrender You may surrender the Policy while the Policy is in effect. If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. There is no refund of any monthly policy charges deducted before the full surrender effective date. We reserve the right to require you to return the Policy to us prior to making any payment though this does not affect the amount of the cash surrender value. Partial surrender On or after the first policy anniversary and prior to the maturity date, you may surrender a part of the net surrender value. The minimum amount of a partial surrender is $500. Up to two partial surrenders may be made during a policy year. The total of your two partial surrenders during a policy year may not be greater than 50% of the current net surrender value. The partial surrender may not decrease the face amount to less than $25,000. Partial surrenders may negatively affect your no-lapse guarantee provision and your Death Benefit Guarantee rider, if applicable. Your accumulated value is reduced by the amount of the surrender and transaction fee. We surrender units from the divisions to equal the dollar amount of the surrender request. The surrender is deducted from your divisions according to the surrender allocation percentages you specify. If surrender allocation percentages are not specified, we use your monthly policy charge allocation percentages. No surrender charge is imposed on a partial surrender. You pay a transaction fee on each partial surrender. The fee is the lesser of $25 or two percent of the amount surrendered. It is withdrawn in the same proportion as your monthly policy charge allocation. If Death Benefit Option 1 is in effect and the death benefit equals the face amount, the face amount is reduced by the amount of the partial surrender and transaction fee. In situations where the death benefit is greater than the face amount, the face amount is reduced by the amount the partial surrender plus transaction fee exceeds the difference between the death benefit and face amount. If the face amount had been increased, any reduction of the face amount is made on a last in, first out basis. If the Death Benefit Option 2 is in effect, there is no reduction in the face amount upon a partial surrender. Examination Offer (Free-Look Provision) Under state law, you have the right to return the Policy for any reason during the free-look period and receive your premiums paid. Your request to return the Policy must be in writing. The request and the Policy must be mailed to us or returned to the agent (as determined by the postmark) no later than the last day of the free-look period. The free-look period is the later of: 10 days after the Policy is delivered or a written notice is delivered or mailed to you which tells about the cancellation right; or 45 days after you complete the application. 30 DEATH BENEFITS AND POLICY VALUES Principal Flex Variable Life 1-800-247-9988 LOANS Policy Loans While your Policy is in effect (but after the examination offer period) and has a net surrender value, you may borrow money from us with the Policy as the security for the policy loan. The maximum amount you may borrow is 90% of the net surrender value as of the date we process the policy loan. You may request a policy loan of $5,000 or less by calling us at 1-800-247-9988. If you are requesting a policy loan of more than $5,000, your request must be made in writing. Generally, policy loan proceeds are sent within seven business days from the date we receive your request (see GENERAL PROVISIONS - Delay of Payments). Requests for policy loans from any joint owner are binding on all joint owners. Policy loans may negatively affect your no-lapse guarantee provision and your Death Benefit Guarantee rider, if applicable (see PREMIUMS - Payment of Premiums). You are charged interest on your policy loan. The interest rate is 8.0% per year. Interest accrues daily and is due and payable at the end of the policy year. If interest is not paid when due, it is added to the loan amount. Adding unpaid interest to the policy loan amount causes additional amounts to be withdrawn from your division(s) and transferred to the loan account. Withdrawals are made in the same proportion as the allocation used for the most recent monthly policy charge. A policy loan generally has a permanent effect on policy values. If a policy loan had not been made, the policy value would reflect the investment experience of the division(s). In addition, loan indebtedness is subtracted from: death proceeds at the death of the insured; surrender value upon full surrender or termination of a Policy; and maturity proceeds paid. Loan indebtedness reduces your net surrender value. If the net surrender value is less than the monthly policy charges on a monthly date, the 61-day grace period provision applies (see PREMIUMS - Grace Period). If the Policy lapses with an outstanding loan balance, there may be tax consequences. Loan Account When a policy loan is taken, a loan account is established. An amount equal to the loan is transferred from your division(s) to your loan account. Loan accounts are part of our general account. You may instruct us on the proportions to be taken from your accounts. If you do not provide such instruction, the loan amount is withdrawn in the same proportion as the allocation used for the most recent monthly policy charge. There are no restrictions from which accounts the loan amount can be transferred. Any loan interest due and unpaid is transferred in the same manner. Your loan account earns interest from the date of transfer. The loan account interest rate is 6.0% per year. Interest accrues daily and is paid at the end of the policy year. Loan Payments While the Policy is in force and before the insured dies, you may pay the loan as follows: the minimum loan repayment is $30; policy loans may be repaid totally or in part; repayments are allocated to the division(s) in the proportions used for allocation of premium payments; the repayments are allocated as of the valuation period in which we receive the repayment; repayments are to be sent to our service office; and payments that we receive that are not designated as premium payments are applied as loan repayments if a policy loan is outstanding. Principal Flex Variable Life LOANS 31 www.principal.com POLICY TERMINATION AND REINSTATEMENT Policy Termination (Lapse) If the net surrender value on any monthly date is less than the monthly policy charge, a 61-day grace period begins. The Policy is in force during a grace period. If we do not receive the required premium, the Policy terminates as of the end of the grace period. If the insured dies during a grace period, the death benefit is paid and the amount is reduced by: all monthly policy charges due and unpaid at the death of the insured; and any loan indebtedness. The Policy also terminates: when you make a full Policy surrender; when death proceeds are paid; and on the maturity date. When the Policy terminates, all of the owners Policy rights and privileges end. Grace Period If the net surrender value on a monthly date is less than the current monthly charge or the loan indebtedness is greater than the net surrender value (overloan), and the death benefit guarantee rider is not in effect, we will send you a notice of pending termination and a grace period begins. We will send you a notice at the start of the grace period (to your last known post office address) stating the required premium to avoid policy lapse. If the grace period begins because of an overloan, the notice will also state a higher, optional premium payment amount that will decrease the loan indebtedness. Loan payments count toward your grace period payment. The grace period will end 61 days after the day the notice is mailed. If the required premium is not received by us by the end of the grace period, the Policy will terminate without value. When the required premium is paid during the grace period, monthly charges are not deducted until the monthly anniversary following the payment. Therefore, during the grace period the net surrender value may be overstated. During the first 12 policy months, the Policy will not enter a grace period if (a) is greater than or equal to ((b) multiplied by (c)) where: (a) is the sum of the premiums paid; (b) is the minimum monthly premium shown on the data page; and (c) is one plus the number of completed months since the policy date or since the adjustment date of a requested face amount increase as applicable. After the first 12 policy months, making premium payments under your planned periodic premium schedule does not guarantee that your Policy will stay in force unless: your Policys net surrender value is at least equal to the monthly policy charge on the current monthly date; or the death benefit guarantee rider is in effect. The death benefit guarantee premium requirement is satisfied if (a) is greater than or equal to (b) where (a) is the sum of all premiums paid less any partial surrenders and any loan indebtedness; and (b) is the sum of the monthly death benefit guarantee premiums to date plus the next monthly death benefit guarantee pre- mium. Example: If the policy face amount is $250,000 and the insured is a male with an attained age of 45 who is a nonsmoker: 
